DETAILED ACTION
This action is responsive to communications filed 21 March 2022.
Claims 15-20 remain canceled.
Claims 1-14 and 21-27 are subject to examination.

Note: Multiple attempts were made to contact Applicant and/or Applicant’s representative, wherein proposed amendments were discussed and none of the proposals were accepted. See Interview Summary for further details.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
 Claims 4, 11 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-14, 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SREERAMOJU et al. (US-20170163522-A1) hereinafter Sreeramoju in view of RFC8684 (Ford et al.) hereinafter Ford further in view of KANUGOVI et al. (US-20160112239-A1) hereinafter Kanugovi further in view of Johansson (US-20180367364-A1).
Regarding claim 1, Sreeramoju discloses:
A server ([0036] [FIG. 3] racks used to house physical server devices), disposed in a distributed application architecture ([0036-0037] [FIG. 3] each server hosting physical hosts or virtual machines, e.g. virtual equivalents of the hardware and system software components of a physical computing system (i.e. distributed, see racks 310-317 with multiple servers that host virtual machines)), hosting a replicated application of an application service ([0036-0037] [FIG. 3] multiple virtual machines hosted by multiple servers on multiple racks (i.e. replicated)), the server comprising: 
one or more processors ([0090] processor); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising ([0090] non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform processes): 
receiving, via a load balancer of the distributed application architecture ([0030] [0038] [FIG. 3] path selection/flow balancing, e.g. ECMP routing, performed at the intermediate devices (i.e. R3-R6)), a request packet indicating a request to establish a multipath connection between the server and a client device ([0048] three-way handshake used to establish SF1, e.g. SYN packet (i.e. request) [FIG. 4] step 430 SYN (MP_CAPABLE with source/destination IP addresses and ports)), the request packet comprising first values indicating at least a first source port ([FIG. 4] Port-A1) and a first source address of the client device ([FIG. 4] IP-A), a first destination port of the server ([FIG. 4] Port-B), and a destination address associated with the application service ([FIG. 4] IP-B); 
sending an acknowledgment packet to the client device ([0048] three-way handshake used to establish SF1, e.g. SYN-ACK packet [FIG. 4] step 432 SYN-ACK from EP-B to EP-A), 
completing opening of a first subflow on the multipath connection between the first destination port of the client device and the first destination port of the server ([0048] three-way handshake used to establish SF1 (i.e. first subflow)); 
receiving, via the first subflow of the multipath connection ([0050] three-way handshake used to establish SF2 [FIG. 4] step 450 SYN (MP_JOIN), e.g. identify MPTCP connection joined by new subflow SF2 (i.e. SF1)), an advertisement packet from the client device indicating a second source port ([FIG. 4] Port-A2) and a second source address ([FIG. 4] IP-A) associated with the client device ([0050] three-way handshake used to establish SF2, e.g. SYN packet (i.e. advertisement) [FIG. 4] step 450 SYN (MP_JOIN with source/destination IP addresses and ports)); 
2computing, using a hashing function associated with the load balancer, a second destination port of the server such that a first hash of the first values maps to a similar hashing bucket of the load balancer as a second hash of second values ([FIG. 7] EP-A Modulo based algorithm, e.g. hash value generated [0073] Port-A2=Port-A1+1 to ensure that hash value H2 for subflow SF2 is immediately next to (i.e. corresponds) hash value H1 for subflow SF1), the second values indicating the second source port ([0073] Port-A1+1) and the second source address of the client device ([0073] IP-A), the second destination port of the server ([0073] Port-B), and the destination address associated with the application service ([0073] IP-B), wherein the first hash and the second hash mapping to the similar hashing bucket results in the first subflow and second subflow being routed to the server by the load balancer ([0066] [FIG. 6] configured to generate a second hash value that is different to the first hash value generated for first set of tuples according to the path selection algorithm, e.g. select different paths based on hash values, e.g. R3 for SF1 and R6 for SF2, see also [FIG. 4] First packets on SF1/SF2 on R3/R6 respectively over to EP-B from EP-A, wherein [0073] as set forth above modulo-based algorithm for hash values immediately next to (i.e. path selection cause first and second subflow to be routed over to EP-B from EP-A)); 
sending an address-advertisement message indicating the second port ([0050] three-way handshake used to establish SF2, e.g. SYN-ACK packet [FIG. 4] step 452 SYN-ACK from EP-B to EP-A, e.g. with second port A2); and 
completing opening of a second subflow on the multipath connection between the second destination port of the client device and the second destination port of the server ([0050] three-way handshake used to establish SF2 (i.e. second subflow)).  
	Sreeramoju does not explicitly disclose:
sending an acknowledgement packet to the client device, the acknowledgement packet including a flag to prevent the client device from opening additional subflows on the first destination port;
wherein the second destination port is different than the first destination port;
computing a second destination port of the server such that a first hash of the first values maps to a same consistent-hashing bucket of the load balancer as a second hash of second values,
sending, to the client device, an address-advertisement message indicating the second destination port;
	However, Ford discloses:
sending an acknowledgement packet to the client device, the acknowledgement packet including a flag to prevent the client device from opening additional subflows on the first source port ([pg. 10-13; 48] MP_CAPABLE with second octet reserved for flags, e.g. third bit “C” to indicate that the sender of this option will not accept additional MPTCP subflows to the source address and port, and therefore the receiver MUST NOT try to open any additional subflows toward this address and port [pg. 10-13] each packet (SYN, SYN/ACK, ACK) contains the MP_CAPABLE MPTCP option);
wherein the second destination port is different than the first destination port ([pg. 26-27] explicit specification of a different port; ADD_ADDR may have a different port number);
sending, to the client device, an address-advertisement message indicating the second destination port ([pg. 26-27] explicit specification of a different port; ADD_ADDR may have a different port number; wherein receiver receives a fresh ADD_ADDR);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju in view of Ford (RFC 8684) to have allowed for different destination ports and sent an acknowledgement packet including a flag to prevent the client device from opening additional subflows on a given port. One ordinary skill in the art would have been motivated to do so to specify a different port for port-based load balancing and to try to not open any additional subflows towards this address and port (Ford; RFC 8684; [pg. 10-13; 26; 48]).
	Sreeramoju-Ford do not explicitly disclose:
the acknowledgement packet including a flag to prevent the client device from opening additional subflows on the first destination port;
computing a second destination port of the server such that a first hash of the first values maps to a same consistent-hashing bucket of the load balancer as a second hash of second values,
	However, Kanugovi discloses:
the client device not opening additional subflows on the first destination port ([0109] [0113] two sub-flows are established using different destination ports associated with a single APN);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford in view of Kanugovi to have sent an acknowledgement packet including a flag to prevent the client device from opening additional subflows on a given destination port. One ordinary skill in the art would have been motivated to do so to try to not open any additional subflows towards this address and port (Ford; RFC 8684; [pg. 18-19]) and to establish two sub-flows using different destination ports associated with a single APN (Kanugovi, [0109]). Further, it would have been obvious to have applied a simple substitution of one known element for another to obtain predictable results, e.g. destination instead of source address/port in a flag bit to prevent opening further sub flows in any of the addresses/ports. See MPEP 2143 I(B).
	Sreeramoju-Ford-Kanugovi do not explicitly disclose:
computing a second destination port of the server such that a first hash of the first values maps to a same consistent-hashing bucket of the load balancer as a second hash of second values,
	However, Johansson discloses:
computing a second destination port of the server such that a first hash of the first values maps to a same consistent-hashing bucket of the load balancer as a second hash of second values ([0035] generate the same hash for each of the flows in a related upstream/downstream pair, e.g. XOR on S-PORT and D-PORT numbers before generating hash values, e.g. port 1 XOR port 2, port 2 XOR port 1 (i.e. D-Port/S-Port values can be flipped to retain the same hash value)),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi in view of Johansson to have computed different destination ports that have their respective network tuples hash to the same value. One of ordinary skill in the art would have been motivated to do so to generate the same hash for each of the flows in a related upstream/downstream pair (Johansson, [0035]).
Regarding claim 2, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 1, set forth above, the operations further comprising: 
Sreeramoju discloses:
receiving the hashing function from the load balancer ([0061] R1 uses flow tuple hashing to calculate a hash value that maps a set of tuples to one of the available next hops), wherein the hashing function is utilized by the load balancer to map network tuples to consistent-hashing buckets ([0066] second hash value that is different to a first hash value for a set of tuples [0067] e.g. different set of tuples (i.e. consistent-hashing)), 
wherein the computing the second destination port of the server comprises: 
using the hashing function on the first values resulting in the first hash of the first values ([0067] H1=Hash(IP-A, Port-A1, IP-B, Port-B)); and 
determining the second destination port included in the second values such that using the hashing function on the second values results in the second hash that corresponds to the first hash ([0067] H2=Hash(IP-A, Port-A2, IP-B, Port-B) [0073] Port-A2=Port-A1+1 to ensure that hash value H2 for subflow SF2 is immediately next to (i.e. corresponds) hash value H1 for subflow SF1).  
	Sreeramoju does not explicitly disclose:
	wherein the hashing function is utilized by the load balancer to map network five-tuples to consistent-hashing buckets,
	However, Johansson discloses:
wherein the hashing function is utilized by the load balancer to map network five-tuples to consistent-hashing buckets ([0035] generate the same hash for each of the flows in a related upstream/downstream pair, e.g. XOR on S-PORT and D-PORT numbers before generating hash values, e.g. port 1 XOR port 2, port 2 XOR port 1 (i.e. D-Port/S-Port values can be flipped to retain the same hash value), e.g. 5-tuple),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi in view of Johansson to have computed different destination ports that have their respective network tuples hash to the same value from a 5-tuple. One of ordinary skill in the art would have been motivated to do so to generate the same hash for each of the flows in a related upstream/downstream pair (Johansson, [0035]).
Regarding claim 3, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 2, set forth above, wherein: 
Sreeramoju discloses:
the multipath connection comprises a Multipath Transmission Control Protocol (MP-TCP) connection ([0029] MPTCP); 
the first values comprise a first network tuple ([0067] (IP-A, Port-A1, IP-B, Port-B)); 
the second values comprise a second network tuple ([0067] (IP-A, Port-A2, IP-B, Port-B)).  
Sreeramoju does not explicitly disclose:
the first values comprise a first network five-tuple;
However, Johansson discloses:
the first values comprise a first network five-tuple ([0035] generate the same hash for each of the flows in a related upstream/downstream pair, e.g. XOR on S-PORT and D-PORT numbers before generating hash values, e.g. port 1 XOR port 2, port 2 XOR port 1 (i.e. D-Port/S-Port values can be flipped to retain the same hash value), e.g. 5-tuple),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi in view of Johansson to have computed different destination ports that have their respective network tuples hash to the same value from a 5-tuple. One of ordinary skill in the art would have been motivated to do so to generate the same hash for each of the flows in a related upstream/downstream pair (Johansson, [0035]).
Regarding claim 5, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 1, set forth above, wherein: 
Sreeramoju discloses:
the multipath connection comprises a Multipath Transmission Control Protocol (MP-TCP) connection ([0029] MPTCP); and 
sending the acknowledgement packet to the client device comprises sending a TCP SYN with an MP_CAPABLE option indicating that the server is capable of MP-TCP ([0048] three-way handshake used to establish SF1, e.g. SYN-ACK packet [FIG. 4] step 432 SYN-ACK from EP-B to EP-A with MP_CAPABLE).  
Sreeramoju does not explicitly disclose:
sending the acknowledgement packet to the client device comprises a C flag marked to 1.
However, Ford discloses:
sending the acknowledgement packet to the client device comprises a C flag marked to 1 ([pg. 10-13; 48] MP_CAPABLE with second octet reserved for flags, e.g. third bit “C” to indicate that the sender of this option will not accept additional MPTCP subflows to the source address and port, and therefore the receiver MUST NOT try to open any additional subflows toward this address and port (i.e. 1) [pg. 10-13] each packet (SYN, SYN/ACK, ACK) contains the MP_CAPABLE MPTCP option);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi-Johansson to have sent an acknowledgement packet including a flag to prevent the client device from opening additional subflows on a given port. One ordinary skill in the art would have been motivated to do so to try to not open any additional subflows towards this address and port (Ford; RFC 8684; [pg. 10-13; 48]).
Regarding claim 6, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 1, set forth above, wherein: 
Sreeramoju discloses:
the multipath connection comprises a Multipath Transmission Control Protocol (MP-TCP) connection ([0029] MPTCP); and 
Sreeramoju does not explicitly disclose:
receiving the advertisement packet from the client device comprises receiving an ADD_ADDR packet from the client device via the first subflow, the ADD_ADDR packet indicating the second source port and the second source address associated with the client device.  
However, Ford discloses:
receiving the advertisement packet from the client device comprises receiving an ADD_ADDR packet from the client device via the first subflow ([pg. 25-26] ADD_ADDR option sent on existing subflow informing the receiver of the sender’s alternative addresses and receiver will send the same option back to the sender), the ADD_ADDR packet indicating the second source port and the second source address associated with the client device ([pg. 25] alternative addresses, e.g. for A, send to B address/port A2).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi-Johansson to have received an advertisement packet comprising an ADD_ADDR packet. One of ordinary skill in the art would have been motivated to do so to inform the receiver of the sender’s alternative addresses (Ford; RFC 8684; [pg. 25]).
Regarding claim 7, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 1, set forth above, wherein: 
Sreeramoju discloses:
the multipath connection comprises a Multipath Transmission Control Protocol (MP-TCP) connection ([0029] MPTCP); and 
Sreeramoju does not explicitly disclose:
sending the address-advertisement message indicating the second destination port comprises sending an ADD_ADDR packet to the client device, the ADD_ADDR packet comprising a two-tuple that includes indications of the second destination port and the destination address associated with the application service.  
However, Ford discloses:
sending the address-advertisement message indicating the second destination port comprises sending an ADD_ADDR packet to the client device ([pg. 26-27] explicit specification of a different port; ADD_ADDR may have a different port number; wherein receiver receives a fresh ADD_ADDR), the ADD_ADDR packet comprising a two-tuple that includes indications of the second destination port and the destination address associated with the application service ([pg. 27] host can send an ADD_ADDR message with an already-assigned address ID and may have the same port number or a different port number).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi-Johansson to have sent an ADD_ADDR packet to the client device. One of ordinary skill in the art would have been motivated to do so to have a host send to a sender an ADD_ADDR message with an already-assigned address ID with the same or different port number (Ford; RFC 8684; [pg. 26-27]).
Regarding claim 27, Sreeramoju-Ford-Kanugovi-Johansson disclose:
The server of claim 1, set forth above, wherein 
Sreeramoju-Ford-Kanugovi do not explicitly disclose:
computing the second destination port of the server such that the first hash of the first values corresponds to the second hash of second values includes determining that the first hash is equal to the second hash.
However, Johansson discloses:
computing the second destination port of the server such that the first hash of the first values corresponds to the second hash of second values includes determining that the first hash is equal to the second hash ([0035] generate the same hash for each of the flows in a related upstream/downstream pair, e.g. XOR on S-PORT and D-PORT numbers before generating hash values, e.g. port 1 XOR port 2, port 2 XOR port 1 (i.e. D-Port/S-Port values can be flipped to retain the same hash value), e.g. 5-tuple),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sreeramoju-Ford-Kanugovi in view of Johansson to have computed different destination ports that have their respective network tuples hash to the same value from a 5-tuple. One of ordinary skill in the art would have been motivated to do so to generate the same hash for each of the flows in a related upstream/downstream pair (Johansson, [0035]).
Regarding claims 8-10, 12-14 and 21-23, 25-26, they do not further define nor teach over the limitations of claims 1-3, 5-7, therefore, claims 8-10, 12-14 and 21-23, 25-26 are rejected as set forth above in claims 1-3, 5-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F. Duchene and O. Bonaventure, "Making multipath TCP friendlier to load balancers and anycast," 2017 IEEE 25th International Conference on Network Protocols (ICNP), 2017, pp. 1-10, doi: 10.1109/ICNP.2017.8117545.;
M. Coudron, S. Secci, G. Pujolle, P. Raad and P. Gallard, "Cross-layer cooperation to boost multipath TCP performance in cloud networks," 2013 IEEE 2nd International Conference on Cloud Networking (CloudNet), 2013, pp. 58-66, doi: 10.1109/CloudNet.2013.6710558.
P. Manzanares-Lopez, J. P. Muñoz-Gea and J. Malgosa-Sanahuja, "An MPTCP-Compatible Load Balancing Solution for Pools of Servers in OpenFlow SDN Networks," 2019 Sixth International Conference on Software Defined Systems (SDS), 2019, pp. 39-46, doi: 10.1109/SDS.2019.8768495.
Vann et al. (US-20200287996-A1) MULTI-TIERED PACKET PROCESSING;
Sayuri et al. (WO-2013072989-A1) FRAME DELIVERY PATH SELECTION METHOD, NETWORK SYSTEM AND SWITCHES;
Ren-jie (CN-106453088-A) A STATIC ROUTE CONFIGURATION METHOD AND TERMINAL;
Sorenson, III et al. (US-9432245-B1) DISTRIBUTED LOAD BALANCER NODE ARCHITECTURE;
Nakil et al. (US-20130332602-A1) PHYSICAL PATH DETERMINATION FOR VIRTUAL NETWORK PACKET FLOWS;
Zhou et al. (US-20200028899-A1) LOAD BALANCING SYSTEM, METHOD, AND APPARATUS;
SHEN et al. (US-20200099620-A1) DATA TRANSMISSION METHOD AND DEVICE;
YU et al. (US-20210119904-A1) METHOD AND DEVICE FOR MULTI-PATH RETRANSMISSION IN A NETWORK;
NAHUM et al. (US-20200274819-A1) MAINTAINING A QUEUING POLICY WITH MULTIPATH TRAFFIC;
KIM (US-20170063699-A1) METHOD AND APPARATUS FOR CONFIGURING MULTI-PATHS USING SEGMENT LIST;
Zee et al. (US-20180062979-A1) METHODS AND ARRANGEMENTS FOR MULTIPATH TRAFFIC AGGREGATION;
Sundarababu et al. (US-20160218960-A1) MULTIPATH BANDWIDTH USAGE;
Judge et al. (US-9509616-B1) CONGESTION SENSITIVE PATH-BALANCING;
CJ et al. (US-20150124828-A1) SYSTEMS AND METHODS FOR PORT ALLOCATION;
Haltore et al. (US-9843520-B1) TRANSPARENT NETWORK-SERVICES ELASTIC SCALE-OUT;
Pithawala et al. (US-20180375967-A1) SEAMLESS MOBILITY AND SESSION CONTINUITY WITH TCP MOBILITY OPTION;
YANG et al. (US-20160142287-A1) PACKET FORWARDING;
Schollmeier et al. (US-20060126625-A1) METHOD FOR DISTRIBUTING TRAFFIC USING HASH-CODES CORRESPONDING TO A DESIRED TRAFFIC DISTRIBUTION IN A PACKET-ORIENTED NETWORK COMPRISING MULTIPATH ROUTING;
Kommula et al. (US-20190245915-A1) METHODS AND APPARATUS TO ALLOCATE TEMPORARY PROTOCOL PORTS TO CONTROL NETWORK LOAD BALANCING;
Marotte (US-20210306254-A1) DOMAIN NAME SYSTEM MULLTIPATHING DISTRIBUTED APPLICATIONS;
BUDDHIKOT et al. (US-20200389403-A1) DESIGNS OF AN MPTECP-AWARE LOAD BALANCER AND LOAD BALANCER USING THE DESIGNS;
Paasch et al. (US-20160261722-A1) ROBUST MULTIPATH TCP STATELESS CONNECTION ESTABLISHMENT;
Nygren et al. (US-20150281367-A1) MULTIPATH TCP TECHNIQUES FOR DISTRIBUTED COMPUTING SYSTEMS. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/22/22